ButlbR, C.. J.
*The plaintiff shows no title to the property in question, and cannot recover.
1. He received a deed from Seeley, the assignee of Orwin Theall, of-the equity of redemption, which gave him a title as against Orwin Theall and his heirs, but the deed was not recorded and was of no validity against the defendant. So far as the rights of the defendant were involved therefore, the plaintiff had no title to the farm which would vest the crops in him. And he was . equally destitute of any possessory interest. The possession, and apparently the exclusive possession, had remained uninterrupted in Orwin Theall, from the time that he was the owner of the equity until the date of the attachment, and the plaintiff had not by any public act or by any contract of lease, agency or otherwise, changed or interfered with it.
2. On the facts found, the legal record relation of Orwin Theall to the farm in question, as against his creditors who were ignorant of the conveyance by Seeley to the plaintiff, was that of equitable owner, and, as such, the crops vested in him. Ho had conveyed the equity of redemption to Seeley in trust for his creditors, but there was incident to such a con veyance, if not expressed in the deed, an implied, resulting trust as to the property which might remain after satisfying the creditors. The creditors had been satisfied, the trust fulfilled, and the trustee discharged by the court of probate, and the records of lands showing no conveyance of the equity of redemption from Seeley, he held apparently a naked legal title to the equity as resulting trustee for Orwin Theall, and the possession of Orwin Theall was in perfect conformity with such apparent ownership. Under such circumstances the crops, as against *320the plaintiff and in respect to the defendant, vested in him and were liable to attachment. .
We advise judgment for the defendant.
In this opinion the other judges concurred.